James R. Cooper, Judge, dissenting. I dissent because I believe that the evidence is insufficient to sustain the appellant’s convictions of burglary and arson. I submit that there is sufficient evidence from the record for the jury to find that the Hall residence partially burned on December 17, 1991; that the fire started as a result of arson, with ethyl-alcohol used as the accel-erant; that the appellant had been heard to threaten to burn the Hall house; that the appellant had offered to burn his landlord’s trailer a year or two earlier, said that he could do it without a trace using alcohol, and told the landlord that he would like to burn the Hall house; that a tall lean man wearing dark clothing and a hat walked away from the Hall house about 10:00 a.m. on the morning of the fire; and that the fire chief met the appellant on a road some miles from the fire scene around 11:00 a.m. However, even conceding that' the State proved the facts enumerated above, I submit that the evidence is insufficient because there is not one scintilla of evidence that would permit a rational trier of fact to conclude that the appellant ever entered the Hall residence. Due process requires the State to prove beyond a reasonable doubt every element of the crime charged. In re Winship, 397 U.S. 358 (1970). Arkansas Code Annotated § 5-39-201 (1987) provides that burglary is committed when a person enters or remains unlawfully in an occupiable structure with the purpose of committing an offense punishable by imprisonment. Entry into a building and specific criminal intent are clearly essential elements of the crime of burglary. Norton v. State, 271 Ark. 451, 609 S.W.2d 1 (1980); Selph v. State, 264 Ark. 197, 570 S.W.2d 256 (1978). Furthermore, a defendant’s mere presence at the scene of a fire is insufficient to establish that the defendant intentionally set it. See Bray v. State, 12 Ark. App. 53, 670 S.W.2d 822 (1984). Where a defendant’s fingerprint was found on a piece of glass outside a broken kitchen window and a television set was stolen from inside the house, this Court held that evidence was insufficient to support a finding that the appellant ever entered the victim’s house. We held that such a finding would be based on speculation and conjecture. We also noted that the fingerprint was the only evidence connecting the appellant with the crime. Holloway v. State, 11 Ark. App. 69, 666 S.W.2d 410 (1984). However, fingerprints found inside a building have been held sufficient to prove entry. Brown v. State, 310 Ark. 428, 837 S.W.2d 457 (1992); Howard v. State, 286 Ark. 479, 695 S.W.2d 375 (1985); Ebsen v. State, 249 Ark. 477, 459 S.W.2d 548 (1970). In Ward v. Lockhart, 481 F.2d 844 (8th Cir. 1988), the United States Court of Appeals, Eighth Circuit, held in a habeas corpus proceeding that a burglary conviction had to be reversed because there was no evidence of entry, even in the face of the appellant’s possession of band instruments recently stolen from a school.1 The Ward case is significant because its facts are perfectly analogous to those presented in the case at bar. Although the Eighth Circuit noted that there was sufficient evidence to support a conviction for theft of property or theft by receiving, it nevertheless held that the evidence was insufficient to permit a legal inference that Ward was also guilty of burglary because there was no evidence to establish entry, which is an essential element of that offense. I think it is especially important to note that the Eighth Circuit arrived at this result despite evidence that Ward fled after being questioned concerning his ownership of the instruments. Flight is evidence of intent, as are the threats made by the appellant in the case at bar, but this evidence of intent was nevertheless insufficient to establish entry, as would be necessary to sustain the burglary conviction in Ward. See Ward v. Lockhart, supra. I concede that the appellant in the case at bar said he knew how to burn a house without a trace, said he wanted to burn the Hall house, threatened to do so, that someone did commit arson (presumably the unidentified man seen leaving the house), and that the appellant was within a couple of miles of the fire scene. Nevertheless, in the absence of even a shred of evidence to prove the appellant ever set foot in the Hall house the day of the fire, the appellant’s burglary conviction is not supported by substantial evidence. See Ward v. Lockhart, supra. Furthermore, because it is clear that the appellant could not commit the arson without also committing burglary, reversal of his burglary conviction requires reversal of his conviction for arson as well. Mayfield, J., joins in this dissent.   This Court had affirmed the conviction by a 3-3 vote, 8 Ark. App. 209, 649 S.W.2d 849; and the Arkansas Supreme Court had affirmed by a 5-2 vote, 280 Ark. 353, 658 S.W.2d 379 (1983).